At the outset,
I would like to express my great and profound
satisfaction for the recent release of four hostages
kidnapped in Iraq, among them a young woman whose
mother is a San Marino national engaged in
humanitarian activities for the Iraqi civilian population.
On behalf of the Government of San Marino I wish
wholeheartedly to thank the Government of Italy,
which played an active role in the release, as well as all
of those who made that release possible.
On behalf of the Government of the Republic of
San Marino I wish to congratulate Mr. Jean Ping,
Minister for Foreign Affairs of Gabon, on his election
as President of the General Assembly at its fifty-ninth
session. I also wish to thank the outgoing President,
Mr. Julian Hunte, for the total commitment and
determination he showed in his work.
United Nations activities have thus far been
crucial in reducing conflicts between States. However,
although the number of international conflicts has
decreased, mankind is still facing new threats, which
can only be tackled multilaterally. So that it can
continue to serve the international community, the
United Nations should be given more effective tools to
enhance mediation and peaceful settlement of disputes,
preventive control, verification, planning and use of
sanctions, in order to prevent the outbreak of warfare
and to promote disarmament and arms control.
Moreover, the United Nations must receive adequate
support so that it can better meet the growing number
of requests for peacekeeping operations in various
regions of the world. In that context, we appreciate the
results obtained so far, but the process requires a
stronger will on behalf of our Governments to comply
with international rules and implement a concrete and
effective cooperation regime.
In line with relevant international standards, San
Marino has recently passed a special law to combat
terrorism and associated crimes. It is also actively
cooperating with the two United Nations anti-terrorism
committees established pursuant to Security Council
resolutions 1267 (1999) and 1373 (2001).
Since the tragic 11 September attacks on the
United States of America, the international community
has become aware of the seriousness of the threat of
terrorism. Recurrent dramatic events worldwide, the
violent attacks perpetrated in Iraq — not only against
soldiers but also civilians, the media and, most
recently, even volunteers of non-governmental
organization humanitarian missions — force our
countries to realize the full scope of this phenomenon
and its proliferation, and the need to search for a
5

common and effective response based on a stronger
joint commitment.
The horrifying terrorist act carried out in Ossetia
against hundreds of innocents and so many children
demonstrates that the widespread strategy of fear,
hatred and devastation is humanly and ethically
unacceptable.
San Marino once again condemns any form of
terrorism, the most serious and impending threat to
peace, for which there can be neither explanation nor
justification. We support the search for constructive
solutions that promote dialogue and mutual
understanding among peoples of different cultures and
religions with a view to the dissemination of an
increasingly shared culture of peace and cooperation
that will help to reject violence and oppression.
The Government of San Marino avails itself of
this opportunity to express its special thanks to the
Special Adviser to the Secretary-General, Mr. Lakhdar
Brahimi, who contributed to the establishment of an
Iraqi interim Government, and renews its support to
Prime Minister Allawi for the forthcoming democratic
elections scheduled for January 2005. The elections
will surely be a milestone for the Iraqi people in the
exercise of their sovereignty.
We trust that the international community will
help to achieve national reconciliation in Iraq, on the
basis of Security Council resolution 1546 (2004) of
8 June, with regard to independence, security and
legality. Despite the tragic attack on its headquarters in
Baghdad last year, the United Nations can continue to
play a key role in Iraq, especially at a time when the
situation has become extremely complex and delicate,
particularly from a human and political point of view.
Another major source of concern and
disappointment for San Marino is the persistence of the
Middle East crisis, which remains unsolved despite the
efforts made by the United Nations to encourage
dialogue and indispensable mediation.
To achieve the ultimate goal of legitimate,
peaceful and safe coexistence of two States, Israel and
Palestine, the political process outlined in the road map
and supported by the international community still
appears to be the only viable solution. Therefore, on
behalf of the San Marino Government, I reiterate, as I
recently expressed to both the Foreign Ministers of
Israel and Palestine, our sincere hope that such a
process will soon resume.
With regard to the reform of the Security
Council, the position of the Republic of San Marino is
well known. We favour an increase in the number of
non-permanent members, in the most appropriate way,
and of the gradual restriction of the right of veto, with
a view to its eventual elimination. Indeed, the increase
of the number of permanent seats and the extension of
the right of veto would entail, in our view, a greater
injustice through the perpetuation of privileges, the
consolidation of discrimination within United Nations
Member States, and it would limit the power of the
General Assembly to elect the most suitable candidates
in accordance with differing historical periods.
The Government of San Marino fully endorses
General Assembly resolution 58/316, adopted on 1 July
2004, relating to the revitalization of the work of the
Assembly itself. Similarly, we are satisfied with
resolution 58/314, adopted on the same day, granting
the Holy See wider and more incisive prerogatives as
an Observer.
The safeguarding of human rights and
fundamental freedoms, together with full respect for
freedom, equality and democracy, have always been
essential elements in the history of San Marino, and
represent the very basis of its 1,700-year existence.
These issues continue to regulate relations with other
States and with international organizations. It is in this
spirit that I express my best wishes once again to
Ms. Louise Arbour, the recently appointed United
Nations High Commissioner for Human Rights.
San Marino firmly believes in the role of the
International Criminal Court (ICC) and has recently
supported the draft ICC/United Nations relationship
agreement and the setting up of an ICC liaison office in
New York.
My country remains strongly committed to the
campaign for the universal abolition of the death
penalty, and it has recently ratified the Second
Optional Protocol to the International Covenant on
Civil and Political Rights on the abolition of the death
penalty.
The recent signature and ratification by San
Marino of the United Nations Convention on the
Elimination of All Forms of Discrimination against
Women has been followed by a law granting full
gender equality in the transmission of San Marino
citizenship to children. Moreover, the Government has
subsequently established for the first time in history a
Ministry for Equal Opportunity.
6

As 2004 is the International Year of the Family,
we hope that as many countries as possible will follow
San Marino in signing the two Optional Protocols to
the Convention on the Rights of the Child, which are
on the involvement of children in armed conflict; and
on the sale of children, child prostitution and child
pornography. In addition, San Marino recently ratified
the 1993 Hague Convention on Intercountry Adoption,
thus starting a wide debate domestically on joint
parental custody in case of parental separation.
Equal attention is being paid by my country to the
most disadvantaged members of our families and
societies and to the issue of the increasing ageing of
the population, observed especially in developed
countries. Against this background, our Government
has been working to strengthen existing support
infrastructures and assistance to families.
We sincerely hope soon to reach an agreement on
the final text of an international convention on the
promotion and protection of the rights and dignity of
disabled people.
The President took the Chair.
San Marino also wishes to underline the
relevance of the objectives set forth in the Monterrey
Consensus, especially considering that 14 million
people, including 6 million children, are still dying of
starvation. One billion people have no access to
potable water, and 3 billion human beings do not
receive adequate medical care.
Yet, poverty eradication cannot be implemented
without respect for the ecosystem. In this regard, a
valuable instrument to develop and protect our
environment is, in our opinion, the Convention to
Combat Desertification, recently ratified by San
Marino, along with a view to actively participate in the
International Decade for Action, “Water for Life”,
2005-2015.
In accordance with the objectives of health for
all, San Marino recently ratified the World Health
Organization Framework Convention on Tobacco
Control and reiterates its support to the implementation
of the Declaration of Commitment on HIV/AIDS, with
the awareness that the spreading of new epidemics
requires stronger international cooperation.
On this important occasion, year after year
meeting and exchanging views as representatives of
our respective Governments, we express deeper and
deeper concern and frustration vis-à-vis the many
threats severely affecting humankind and possibly
jeopardizing our common future.
Yet, the ideals and principles we reaffirmed in the
Millennium Declaration are still the highest benchmark
to guide our efforts, both within our own States and
within the work of the United Nations. We need to
instil hope and actualize our universal aspirations to
peace, cooperation and development.
To this end, let me express my best and warmest
wishes to you, Mr. President, to the Secretary-General,
to all United Nations officials and to all our countries.